Michael J. Kelly, P.J.
Pursuant to a plea agreement, defendant pled guilty to uttering and publishing, MCL 750.249; MSA 28.446, and to being a fourth felony offender, MCL 769.12; MSA 28.1084. After vacating defendant’s sentence of three to fourteen years on the underlying offense, the judge sentenced defendant to three to thirty years in prison for his habitual offender conviction. Defendant appeals his sentence as of right. We affirm.
Upon a review of the record and briefs, we find no necessity for resentencing on the basis of the probation officer’s failure to interview defendant when defendant was in the custody of a United States Marshal. Defendant’s presentence report complied with statutory requirements. MCL 771.14; MSA 28.1144. There is no indication that defendant’s sentence was based on anything but accurate information. People v Malkowski, 385 Mich 244, 249; 188 NW2d 559 (1971). Nor did *148defendant object, at sentencing or on appeal, to any information in the presentence report as inaccurate, false or misleading. People v Wiggins, 151 Mich App 622, 626; 390 NW2d 740 (1986). Therefore the report’s omission of defendant’s version of events does not require resentencing. People v Viaene, 119 Mich App 690, 696; 326 NW2d 607 (1982).
However, defense counsel urges that People v Triplett, 432 Mich 568, 573; 442 NW2d 622 (1989), requires remand to the sentencing court for articulation on the record of reasons for defendant’s sentence. This would require us to ignore that the court was persuaded by counsel’s plea for leniency in rejecting the recommended sentence of five to thirty years and instead levying a reduced sentence of three to thirty years. We will not go to such a lengthy extreme to defy the spirit of sentence review and People v Coles, 417 Mich 523; 339 NW2d 440 (1983), in spite of the state appellate defender’s proposed interpretation of People v Triplett, supra.
Affirmed.